                  IN THE UNITED STATES DISTRICT COURT     fT..EC) IN Cli0 EN COURT'"
              FOR THE EASTERN DISTRICT OF NORTH CAROLIN11::JN _.,_             _iL
                                                                          _~LZJit'·LV
                           WESTERN DIVISION                    P.f-~>. i\ Ho.ms, Jr,, Cle~!\
                         NO. 5 : 18-CR-0 0 0 4 4 - BO          to::~ tY ::tfr::z Court
                                                                             E3sla~Tt r:~~s~rict cf NC


UNITED STATES OF AMERICA

             v.                        ..
DURRON EDWARD EVANS


                              ORDER OF FORFEITURE

      WHEREAS,    pursuant to the entry of a plea of guilty by the

defendant,    on June 26,      2018 to a violation of 18 U.S.C.                   §§ 922

(g) (1) and 924, and further evidence of record and as presented by

the   Government,       the   Court   finds         that   the   following     personal

property is hereby forfeitable pursuant to 18 U.S.C. § 924(d) (1),

to wit:

      (a)    Hi-Point    Firearm model          C   9mm    caliber pistol,       bearing

serial number P080035; and.

      (b)   Five rounds of 9mm ammunition.

      WHEREAS, by virtue of said finding,                  the United States is

now entitled to possession of said personal property, ·pursuant

to Fed. R. Crim. P. 32.2 (b) (3);




                                            1
      It is hereby ORDERED, ADJUDGED and DECREED:

      1.    That based upon the Guilty Plea as to the defendant,

the United States is hereby authorized to seize the above-stated

personal property, and it is hereby forfeited to the United

States for disposition in accordance with the law, including

destruction, as allowed by Fed. R. Crim. P.     ~2.2(b)   (3).   In

accordance with Fed. R. Crim. P. 32.2(b) (4) (A), this Order shall

become £inal as to the defendant at sentencing.

      2.    That upon sentencing and issuance of the Judgment and

Commitment Order, the Clerk of Court is directed to incorporate

a reference to this Order of Forfeiture in the applicable

section of the Judgment, as required by Fed. R. Crim. P.

32.2 (b) (4) (B).

      The Clerk is hereby directed to send copies of this Order

to all counsel of record.

      SO ORDERED.   This   li   day of   µ~2018.


                                 ~~E~
                                  Chief US District Judge




                                    2
